Citation Nr: 1523165	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fatigue due to Gulf War Syndrome.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep disturbance due to Gulf War Syndrome.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches due to Gulf War Syndrome.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities due to Gulf War Syndrome.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a head and chest disorder due to Gulf War Syndrome.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for deep vein thrombosis (DVT) with pulmonary embolism due to Gulf War Syndrome.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for parauveitis due to Gulf War Syndrome.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neuropsychological disorder due to Gulf War Syndrome.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neurological disorder due to Gulf War Syndrome.

10.  Entitlement to service connection for fatigue due to Gulf War Syndrome.

11.  Entitlement to service connection for sleep disturbance due to Gulf War Syndrome.

12.  Entitlement to service connection for headaches due to Gulf War Syndrome.

13.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities due to Gulf War Syndrome.

14.  Entitlement to service connection for a head and chest disorder due to Gulf War Syndrome.

15.  Entitlement to service connection for DVT with pulmonary embolism due to Gulf War Syndrome.

16.  Entitlement to service connection for parauveitis due to Gulf War Syndrome.

17.  Entitlement to service connection for a neuropsychological disorder due to Gulf War Syndrome.

18.  Entitlement to service connection for a neurological disorder due to Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to March 1995. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in October 2014.  The transcript of this hearing has been associated with the claims file. 

The issue initially certified to the Board was service connection for Gulf War Syndrome also claimed as undiagnosed illness with fatigue, sleep disturbance, headaches, peripheral neuropathy of upper and lower extremities and head and chest, deep vein thrombosis with pulmonary embolism and bilateral panuveitis.  The RO denied reopening this issue; however, considered each symptom separately as well in the March 2011.  Based upon the symptoms and the facts, the Board has recharacterized the issue as listed above.

The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  An April 2004 RO rating decision denied the appellant's claim of entitlement to service connection for Gulf War Syndrome.  The appellant was notified of the decision but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in April 2004 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

Evidence received since the April 2004 RO rating decision in connection with the Veteran's request to reopen claims for fatigue, sleep disturbance, headaches, peripheral neuropathy of the upper and lower extremities, a head and chest disorder, DVT with pulmonary embolism, parauveitis, a neuropsychological disorder, and a neurological disorder, all to include as due to Gulf War syndrome, is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen claims for disabilities due to Gulf War Syndrome.  A claim of entitlement to service connection for Gulf War Syndrome was denied in an April 2004 RO rating decision on the basis that Gulf War Syndrome alone is not considered an actually disabling condition.  The rating decision further noted that the Veteran did not report any odd exposures or illnesses while in the Gulf War or Navy.  The Veteran was noted to have had no abnormal exposure to radiation based on testing.  The Veteran filed a Notice of Disagreement and was issued a Statement of the Case in May 2005 that characterized the issue as service connection for Gulf War Syndrome (GWS), also claimed as undiagnosed illness manifested with symptoms of fatigue, sleep disturbance, headaches, bilateral upper and lower extremities peripheral neuropathy (PN), PN of the chest and head, right deep vein thrombosis with pulmonary embolism, diarrhea, and panuveitis, both eyes.  The Veteran did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

Evidence of records at the time of the April 2004 rating decision included the Veteran's service treatment records, a VA medical examination report, and private treatment records from Laramie Plains Family Medicine, Dr. D.G., Dr. R.S., and University of Colorado Hospital Authority University Hospital.

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the prior final denial includes a private research study result dated in April 2010.  This note, regarding a study of Gulf War veterans in which the Veteran participated, identifies a history of and a physician order of bilateral knee pain, autoimmune uveitis, DVT, pulmonary embolism, headaches, allodynia, and pain and tenderness of the back and back of upper arms.  

This evidence is new in that it was not of record at the time of the prior final denial.  In addition, it is material as it relates to a previously unestablished fact-that the Veteran has disabilities related to his Gulf War service.  As new and material evidence has been received, the claim is reopened.

Given the favorable nature of the decision to reopen the claim, discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for fatigue due to Gulf War Syndrome is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for sleep disturbance due to Gulf War Syndrome is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for headaches due to Gulf War Syndrome is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities due to Gulf War Syndrome is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a head and chest disorder due to Gulf War Syndrome is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for DVT with pulmonary embolism due to Gulf War Syndrome is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for parauveitis due to Gulf War Syndrome is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a neuropsychological disorder due to Gulf War Syndrome is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a neurological disorder due to Gulf War Syndrome is reopened; to this extent, the appeal is granted.


REMAND

In a statement dated in August 2010 the Veteran's representative reported that the Veteran's treatment records were at the Rock Springs VA Community Based Outpatient Clinic (CBOC) and Salt Lake City VA Medical Center (VAMC).  At the hearing before the undersigned in October 2014 the Veteran testified that he received treatment from VA.  He also reported that he received treatment from the University of Utah for his eye condition.  A VA medical examination report dated in September 2013 references a March 2012 magnetic resonance imaging (MRI) scan of the Veteran.  However, review of the claims file does not reveal any VA treatment records dated since February 2011.  In addition, the claims file does not reveal treatment records from the University of Utah.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  In addition, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file treatment records regarding the Veteran from the University of Utah.  38 C.F.R. § 3.159.

A VA treatment note indicates that the Veteran applied for Social Security Administration (SSA) disability benefits.  A printout dated in April 2004 indicates that SSA benefits were denied.  A VBA Ready search in May 2004 to verify benefits indicates that there was no SSA data found; however, this search was done using the Veteran's son's social security number.  There is no indication that attempts were made to obtain the records regarding the Veteran's application for SSA benefits.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) ; see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

As this remand orders attempts to obtain and associate with the claims file additional treatment records, the claims file must be returned the examiners who provided the September 2013 medical opinions for addenda to be prepared.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran dated since February 2011, including records from the Salt Lake City VAMC and the Rock Springs VA CBOC. 

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file records regarding the Veteran's treatment at University of Utah.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Take all appropriate action to obtain from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.

4.  Thereafter, return the VA medical opinions dated in September 2013 to the examiners who prepared them for the preparation of addenda.  The addenda should address the questions of whether the symptoms can be attributed to an underlying disease process or other pathology, whether there is objective evidence of the disorders, and whether the Veteran's disabilities are at least as likely as not (a 50 percent or greater probability) related to or had there onset during service.  If the examiners are unavailable or in the event the examiners determine that further examination of the Veteran is necessary, the Veteran should be scheduled for appropriate VA medical examinations.  The Veteran's VA claims file must be furnished to the examiners or the examiners' designees for use in the study of this case. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the last supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


